UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1114


PARAMONT COAL COMPANY OF VIRGINIA, LCC,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; JEFFREY J. COLEMAN,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(12-0104 BLA)


Submitted:   January 14, 2014                Decided:   April 4, 2014


Before TRAXLER, Chief Judge, and AGEE and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy W. Gresham, PENN, STUART & ESKRIDGE, Abingdon, Virginia,
for Petitioner.     Joseph E. Wolfe, Ryan C. Gilligan, WOLFE,
WILLIAMS,   RUTHERFORD   &   REYNOLDS,  Norton,  Virginia,   for
Respondent Jeffrey J. Coleman.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paramont Coal Company (“Paramont”) petitions for review of

the order of the Benefits Review Board (“Board”) affirming the

Administrative Law Judge’s (“ALJ”) award of benefits to Jeffrey

Coleman       (“Coleman”),         a     former    coal     mine    employee,         under    the

Black Lung Benefits Act of 1977 (the “Act”), 30 U.S.C. §§ 901 et

seq.        Paramont argues that the ALJ’s decision was contrary to

law and unsupported by substantial evidence.                               For the reasons

that follow, we deny Paramont’s petition for review and affirm

the award of benefits to Coleman.



                                                  I.

       Coleman         has    spent      approximately       33.34    years      employed       in

coal       mining. 1         On   July    9,   2009,      Coleman    filed       a    claim    for

benefits under the Act, which grants benefits to former miners

afflicted       with         pneumoconiosis,           commonly    known    as       black    lung

disease. 2       See 20 C.F.R. § 718.201.                  Benefits under the Act are

awardable to miners who are totally disabled within the meaning



       1
       At the time he filed his application for benefits, Coleman
was still working for Paramont.     Unchallenged on appeal, the
ALJ’s finding regarding Coleman’s length of coal mine employment
was affirmed by the Board.
       2
       Coleman had filed a previous claim for benefits, which was
denied on February 12, 1999.     He did not further pursue that
claim.



                                                  2
of the Act due to pneumoconiosis, or to the survivors of miners

who    were    totally      disabled   at    the    time    of    their    deaths       (for

claims filed prior to January 1, 1982), or to the survivors of

miners    whose      deaths    were    caused      by    pneumoconiosis.             See    30

U.S.C. §§ 901 et seq.              The District Director of the Division of

Coal    Mine       Workers’    Compensation        of    the     Office    of    Workers’

Compensation Programs (“District Director”) awarded benefits to

Coleman       on   August     3,   2010.     Upon       Paramont’s      request       for   a

hearing, the file was transferred to an ALJ for a formal hearing

to determine whether Coleman was eligible for benefits.

       A hearing was held on June 11, 2011, in Abingdon, Virginia.

In order to prove eligibility under the Act, Coleman had to show

that he was totally disabled because of pneumoconiosis caused by

his    coal-mining      employment.         See    30    U.S.C.    §§     901,   921;       20

C.F.R. §§ 718.202–204, 725.202.                  Because more than one year had

passed since the denial of his first claim, Coleman also had to

establish that “one of the applicable conditions of entitlement

. . . ha[d] changed since the date upon which the order denying

the prior claim became final.”               20 C.F.R. § 725.309(c).                 The Act

provides       an     irrebuttable         statutory       presumption          of     total

disability resulting from pneumoconiosis where the coal miner

suffers from “a chronic dust disease of the lung.”                          30 U.S.C. §

921(c)(3); 20 C.F.R. § 718.304.



                                             3
       After reviewing the medical evidence at the hearing, the

ALJ determined that complicated pneumoconiosis arising out of

Coleman’s coal mine employment was established pursuant to 20

C.F.R. §§ 718.304 and 718.203(b), and found that he was entitled

to    invocation        of    the    irrebuttable         statutory    presumption      of

totally disabling pneumoconiosis under § 411(c)(3) of the Act,

30    U.S.C.     §    921(c)(3).        The        ALJ   therefore    determined      that

Coleman was entitled to benefits under the Act.

       Paramont appealed to the Board, which affirmed the ALJ’s

decision and order awarding benefits.                       Paramont timely appealed

the Board’s decision, and we have jurisdiction pursuant to 33

U.S.C. § 921(c), as incorporated by 30 U.S.C. § 932(a).



                                              II.

       In reviewing a claim for benefits under the Act, our review

of the Board’s order is “limited.”                       Harman Mining Co. v. Dir.,

OWCP, 678 F.3d 305, 310 (4th Cir. 2012).                      We review the decision

“to   assess     whether       substantial         evidence      supports    the    factual

findings of the ALJ and whether the legal conclusions of the

[Board]    and       ALJ     are   rational    and       consistent   with    applicable

law.”     Id.        Because the ALJ is the trier of fact, we “defer to

the ALJ’s evaluation of the proper weight to accord conflicting

medical opinions.”             Id.    Thus, as long as substantial evidence

supports       the     ALJ’s       findings,       we    “must    sustain     the    ALJ’s

                                               4
decision,     even   if    [we]    disagree      with    it.”      Id.      We     review

questions of law de novo.           Id.



                                          III.

     On   appeal,      although      Paramont      purports      to    raise     several

issues, it basically contends that the ALJ erred in finding the

existence of complicated pneumoconiosis established pursuant to

20   C.F.R.    § 718.304      and,    therefore,        erred     in     finding      that

Coleman was entitled to the irrebuttable statutory presumption

of   totally    disabling      pneumoconiosis.            Paramont        specifically

contends that the ALJ’s analysis is legally flawed, and also

raises    a    broad      challenge       to     the    ALJ’s    weighing        of    the

conflicting evidence.

     Section 411(c)(3) of the Act, as implemented by 20 C.F.R.

§ 718.304,      provides      an     irrebuttable        presumption        of        total

disability due to pneumoconiosis if the miner suffers from

              a chronic dust disease of the lung which (A)
              when diagnosed by chest [x-ray], yields one
              or more large opacities (greater than one
              centimeter in diameter) . . ., (B) when
              diagnosed by biopsy or autopsy, yields
              massive lesions in the lung, or (C) when
              diagnosis is made by other means, would be a
              condition which could reasonably be expected
              to yield results described in clause (A) or
              (B) if diagnosis had been made in the manner
              prescribed in clause (A) or (B).

30 U.S.C. § 921(c)(3); 20 C.F.R. § 718.304.                     The introduction of

legally sufficient evidence of complicated pneumoconiosis does

                                           5
not,      however,      automatically            qualify      a     claimant       for      the

irrebuttable presumption.                  Rather, the evidence must establish

that the claimant has a “chronic dust disease of the lung,”

commonly known as complicated pneumoconiosis.                              To make such a

determination,         the    ALJ    must      examine     all     the    evidence     on   the

issue, i.e., evidence of simple and complicated pneumoconiosis,

as well as evidence that pneumoconiosis is not present, resolve

any conflict in the evidence, and make findings of fact.                               See E.

Assoc. Coal Corp. v. Dir., OWCP, 220 F.3d 250, 256–59 (4th Cir.

2000).

       Our review of the record discloses that the ALJ’s decision

is   in      accordance      with    the    law     and    supported       by    substantial

evidence.         Pursuant to 20 C.F.R. § 718.304(a), the ALJ found

that the newly submitted x-ray of September 16, 2009 was read by

Dr. Michael S. Alexander (“Dr. Alexander”) and Dr. Kathleen A.

DePonte        (“Dr.      DePonte”),           dually-qualified            Board-certified

radiologists       and        B    readers,       as   positive          for    both   simple

pneumoconiosis and complicated pneumoconiosis, Category A.                                  The

ALJ noted that the x-ray was read as negative for pneumoconiosis

by     Dr.    Jerome     F.       Wiot   (“Dr.      Wiot”),       an     equally-qualified

radiologist.         However, the ALJ found that while Dr. William W.

Scott (“Dr. Scott”), an equally-qualified radiologist, read the

same      x-ray   as    negative         for    both      simple       pneumoconiosis       and



                                                6
complicated pneumoconiosis, he advised that a follow-up review

of the enlarging mass in the upper-right lung be conducted.

     Regarding another submitted x-ray of December 7, 2009, the

ALJ found that Dr. DePonte read the x-ray as positive for both

simple pneumoconiosis and complicated pneumoconiosis, Category

A, while Dr. Wiot read the x-ray as negative.                      The ALJ further

concluded      that    Drs.   Alexander        and     DePonte     attributed       the

complicated     pneumoconiosis      to    coal       mine    employment    and      that

there was no credible medical evidence of record indicating that

“the large masses in [Coleman’s] lungs are due to a process

other   than    pneumoconiosis.”         (J.A.       273);   see   also   20    C.F.R.

§ 718.304(a).     Consequently, the ALJ found that the existence of

complicated pneumoconiosis was established pursuant to § 718.304

overall.

     The ALJ also weighed the new evidence with the evidence

from Coleman’s prior 1999 claim, including x-rays and a medical

opinion.       After   crediting    the       more   recent    evidence,    the      ALJ

determined that the existence of complicated pneumoconiosis was

established pursuant to § 718.304 overall.                     The ALJ concluded,

therefore,     that    Coleman     was    entitled      to    invocation       of    the

§ 411(c)(3)      irrebuttable       presumption         of     totally     disabling

pneumoconiosis.

     Paramont contends that the ALJ erred in finding that the x-

ray evidence established complicated pneumoconiosis on the basis

                                          7
of    the   Category   A    classifications       of    Dr.    Alexander          and   Dr.

DePonte, without considering the fact that other x-ray readings

did not identify Category A opacities.                   Additionally, Paramont

contends that the ALJ erred in rejecting evidence that showed

that the large mass seen on the x-ray evidence was not due to

complicated     pneumoconiosis,       but    was       due    to    another        disease

process.

       Contrary to Paramont’s arguments, however, the ALJ properly

found complicated pneumoconiosis pursuant to § 718.304(a), based

on    the   x-ray    readings   of    Drs.    Alexander         and      DePonte,       who

classified     the     opacities     seen    as     Category          A.          The   ALJ

permissibly found that the other x-ray readings, 3 which either

did   not   diagnose    a   large    opacity,      identify        the     size    of   the

opacities seen, or address the existence of the large opacity

observed by Drs. Alexander and DePonte, were insufficient to

overcome the Category A classifications of Drs. Alexander and

DePonte.      See E. Assoc. Coal Corp., 220 F.3d at 256; Piney

Mountain Coal Co. v. Mays, 176 F.3d 753, 756 (4th Cir. 1999).




       3
       These readings consisted of the readings of the September
16, 2009 and December 7, 2009 x-rays and the readings of other
x-rays that were deemed to be of less than optimal quality; that
identified nodules but did not refer to their size or cause;
that identified a large mass that might be Category A; and that
were classified for pneumoconiosis as either 0/1 or 1/1.



                                        8
       Moreover,       the   ALJ   properly         found    that    the    evidence

established that the large masses seen on the x-rays were due to

complicated       pneumoconiosis    and       not    another      disease   process.

Specifically, the ALJ permissibly rejected the opinions of Dr.

James R. Castle (“Dr. Castle”) and Dr. Gregory J. Fino (“Dr.

Fino”), who suggested a possible link between the large opacity

seen on x-ray and sarcoidosis or healed granulomatous disease,

as equivocal. 4        The ALJ, therefore, found that the opinions of

Drs. Castle and Fino were insufficient to establish that the

large opacities were not due to coal mine employment and, as to

the “possible” cause of the large opacity, were not credible as

they were unsupported by any evidence in the record.                            (J.A.

274.)        In contrast, the ALJ properly credited the findings of

Drs.       Alexander   and   DePonte,   attributing         Coleman’s    Category   A

opacity to coal mine employment, as the ALJ found that their

findings were supported by the evidence in the record.                      The ALJ

thus properly found that Coleman had established the existence

of     complicated      pneumoconiosis        arising       out     of   coal   mine


       4
       Dr. Castle opined that laboratory testing conducted on
Coleman, while negative for histoplasmosis, “suggested” possible
sarcoidosis and the few non-specific nodules seen on Coleman’s
x-rays were “most likely” due to an infectious disease that had
healed. (J.A. 274.) Dr. Fino opined that Coleman’s x-rays did
not show complicated pneumoconiosis and that the Category A
opacities   seen  by   other  physicians  “could”   be  due   to
sarcoidosis. (J.A. 274.)



                                          9
employment pursuant to 20 C.F.R. § 718.304, and accordingly, was

entitled     to     invocation         of     the   §      411(c)(3)         irrebuttable

presumption of totally disabling pneumoconiosis.

       Ultimately,        we   conclude      that   the    record       compels     us   to

uphold the award of black lung benefits in this case.                             Although

Paramont    repeatedly         contends      that   the    ALJ’s     reliance      on    the

opinions    of     Drs.    Alexander        and   DePonte,      over    those     of    Drs.

Castle and Fino, constitutes reversible error, the record here

contains    conflicting         medical      opinions      as   to     whether    Coleman

suffers from complicated pneumoconiosis.                        The ALJ’s role, as

fact-finder, was to resolve such conflicts.                            See Harman, 678

F.3d   at   316.      This      is    precisely     what     the     ALJ   did,    as    she

conscientiously—and repeatedly—weighed the expert opinions and

resolved the conflicts in favor of Coleman.                          Even if we might

have weighed the evidence at issue differently than the ALJ, on

review, we defer to her evaluation of the appropriate weight to

accord these conflicting medical opinions.



                                            IV.

       Accordingly,       we   deny    Paramont’s       petition       for    review     and

affirm the decision of the Board to uphold the ALJ’s decision

and order awarding benefits.                  We dispense with oral argument

because the facts and legal contentions are adequately presented



                                             10
in the materials before this Court and argument would not aid

the decisional process.

                                              PETITION DENIED




                             11